PER CURIAM.
Petitioner, Oyebode Oyetunji, a pharmacist, was originally charged with one count of organized scheme to defraud, a first degree felony, and 174 counts of filing false Medicaid claims, third degree felonies. Petitioner’s bond was set at $250,000 on the first count and $10,000 for each of the 174 remaining counts. Petitioner moved to reduce his bond. After a full evidentia-ry hearing, the trial court denied the motion. Petitioner then filed a writ of habeas corpus in this court. According to the state’s response, the state has now filed a new information in which petitioner has been charged with one count of organized scheme to defraud and six counts of Medicaid Provider Fraud/Filing a False Claim. Thus, in accordance with the order, the bond is now $250,000 for the organized fraud charge and $60,000 for the other charges.
Considering the seriousness of the charges, the evidence of ability to pay, and the risk of flight, we deny the petition.
GUNTHER, WARNER and HAZOURI, JJ., concur.